Citation Nr: 0212219	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  93-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hemorrhoids.

(The issue of entitlement to service connection for sinusitis 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from April 1987 to April 
1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 1998, the Board, inter alia, remanded the veteran's 
claims for service connection for sinusitis and hemorrhoids 
for additional development.  Subsequently, the case was 
transferred to the Los Angeles, California, RO.  A May 2001 
rating action by that body continued the prior denials of 
service connection.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for 
sinusitis.  This development is pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  VA has obtained all available relevant evidence necessary 
for an equitable disposition of the veteran's claim for 
service connection for hemorrhoids.

2.  Hemorrhoids were not noted either during service or on 
the most recent VA examination.


CONCLUSION OF LAW

A chronic hemorrhoid disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the June 1993 
statement of the case (SOC), the December 1997 and May 2001 
supplemental statements of the case (SSOCs), and the Board's 
May 1998 remand, of the evidence necessary for establishment 
of service connection for hemorrhoids.  The Board concludes 
that the discussions in the SOC, the remand, and the SSOCs, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in July 2002 
that requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate the 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  This case has been previously remanded by 
the Board in order to completely develop the record.  There 
is no indication in the record that any relevant available 
evidence has not been obtained.

Pursuant to the Board's May 1998 remand, the veteran was to 
be scheduled for a VA examination to determine whether he 
currently had hemorrhoids and, if so, whether they were 
likely related to his period of service.  The veteran was 
initially scheduled for an examination in Las Vegas, Nevada, 
in October 1999.  The notice letter to the veteran 
specifically informed him of the provisions of 38 C.F.R. 
§ 3.655 regarding failure to appear for examination.  The 
veteran refused the examination at that location and 
indicated that he currently resided in southern California.  
After notification of a scheduled examination in Whittier, 
California in August 2000, the veteran did not appear.  A 
report of contact stated that the veteran indicated that he 
"did not feel the exam would serve his cause at that time."  
in September 2000, the Los Angeles RO sent the veteran a 
letter requesting that he inform VA if he was willing to 
report for an examination, and that if no response was 
received within 30 days, his claim would be adjudicated on 
the current record.  The veteran did not respond.  The duty 
to assist is not always a one-way street and if he wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran's representative, in the 
Informal Hearing Presentation dated in August 2002, requested 
that the Board remand the case to schedule another 
examination.  However, the Board notes that the 
representative indicated that he was not aware of the reasons 
that the veteran had not appeared for the previously 
scheduled examinations.  Since the representative's request 
did not originate from the veteran himself, the Board finds 
that there is no reason to assume the veteran would appear 
for an examination at this time when he has not responded to 
the RO's attempts to accommodate him in the past.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The service medical records show that in November 1991 the 
veteran complained of blood in the stool.  In his April 1992 
report of medical history he reported a history of 
hemorrhoids.  The veteran's April 1992 separation examination 
revealed a normal, heme negative anus and rectum.

VA examination in July 1992 noted a history of hemorrhoids, 
asymptomatic.  The veteran reported recurrent hemorrhoids 
every 3 to 4 months.  No rectal examination was conducted.  
VA outpatient treatment records dated in April 1993 noted 
internal and external hemorrhoids, with old blood.  The 
diagnosis was hemorrhoids.  VA examination in March 1994 
found no hemorrhoids and normal rectal tone.  The veteran 
reported hemorrhoids over several years, with occasional 
rectal bleeding.

In reviewing the veteran's claim on the evidence of record, 
per 38 C.F.R. § 3.655, the Board finds that hemorrhoids were 
not noted either during service or on the most recent VA 
examination.  Although the veteran reported a history of 
hemorrhoids during active service, the service medical 
records contain no findings or diagnosis of hemorrhoids.  
While hemorrhoids were noted following service in 1992 and 
1993, the most recent examination in March 1994 found no 
hemorrhoids.  As noted above, the veteran did not report for 
scheduled VA rectal examinations in 1999 and 2000.  

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hemorrhoids.  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2001).


ORDER

Service connection for hemorrhoids is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

